COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Hector Cortez v. Veronica Garza
Appellate case number:      01-21-00062-CV
Trial court case number:    12-DCV-199184
Trial court:                505th District Court of Fort Bend County
        On February 1, 2021, appellant, Hector Cortez, timely filed a pro se notice of appeal
from the trial court’s November 19, 2020 Final Order on Child Support Modification. The
appellate record was due to be filed by March 19, 2021. See TEX. R. APP. P. 35.1. The
clerk’s record was filed on March 10, 2021. On March 18, 2021, Melinda Bowers, the
official court reporter for the 505th District Court, filed a request for an extension of time
to file the reporter’s record, representing that appellant did not make payment for
preparation of the reporter’s record until March 11, 2021. On March 18, 2021, we issued
an order extending the deadline to file the reporter’s record until April 19, 2021.
       Because the appellate record was not yet complete, the deadline for appellant to file
his brief had not yet been determined. See TEX. R. APP. P. 38.6(a). However, on March
30, 2021, appellant filed his appellant’s brief with this Court. On April 20, 2021, the
reporter’s record was filed, completing the appellate record.
        Accordingly, the Clerk of this Court is directed to accept appellant’s brief as filed
as of the date of this order. Appellee’s brief is due to be filed no later than thirty days
from the date of this order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: ___/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: __May 6, 2021_____